White, C. J.
This is a companion case to State v. Randall A. Ward, *424ante p. 421, 216 N. W. 2d 163. The opinion in that case controls the disposition of this case. The defendant is now 17 years of age. She is a school dropout. She has had a variable employment record at different clubs, restaurants, and lounges in Broken Bow and York, Nebraska. Her family background and parental situation are unsatisfactory and unstable. The record reveals that she was placed on probation with the York County juvenile department for shoplifting in 1968. The record also shows that Genelle participated fully in the planning of the robbery and states they had been planning it for about a week before it occurred. For example, she states that at one time they were going to dress in different clothes and disguise themeselves with nylon stockings pulled over their heads. They waited between 3 and 4 hours until the station was closing.
We come to the conclusion that the trial court did not abuse its discretion in refusing to grant the defendant probation.
The judgment and sentence of the District Court are correct and are affirmed.
Affirmed.
Smith, J., not participating.